DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-6 of US application 16/337,208 filed 3/27/19 were examined. Examiner filed a non-final rejection on 3/14/22.
Applicant filed amendments on 6/14/22. Claims 1-6 were amended. Claims 1-6 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-6 are allowed over the prior art of record.
The closest prior art of record is Kaji (US 20030220724 A1) in view of Ballou (US 20150277442 A1), hereinafter referred to as Kaji and Ballou, respectively. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kaji discloses A sailing assisting system for a vessel (See at least FIG. 2 in Kaji: Kaji discloses that the sailing control system 2 has the construction including a control parameter selecting apparatus 10, a sailing control device 11, a display device 12 and an outboard motor 130 [See at least Kaji, 0054]) comprising: 
a movable controlling device (See at least Fig. 1 in Kaji: Kaji discloses that the sailing control device 11 performs predetermined sailing controls such as a speed control, an attitude control, a positional control and a steering control based on the control parameters inputted from the control parameter selecting apparatus 10 [See at least Kaji, 0050]) configured to instruct a revolution speed of a propeller included in a propelling system for the vessel (See at least Fig. 1 in Kaji: Kaji discloses that the propeller 13 is sailing the boat by driving a propeller, jet pump and the like correspondingly to the control information from the sailing control device 11 [See at least Kaji, 0052]. Also see at least Fig. 2 in Kaji: Kaji discloses that FIG. 2 is a block diagram showing the construction of the sailing control system 2 which is the result of making the construction of the sailing control system 1 of FIG. 1 more concrete [See at least Kaji, 0053]. The outboard motor 130 of Fig. 2 of Kaji may therefore be regarded as a more specific version of the propeller 13 of Fig. 1 of Kaji, and examiner will refer to them interchangeably) and a posture of the propelling system (See at least Fig. 2 in Kaji: Kaji discloses that the power trim device 130a controls angles of inclination of the hull and the outboard motor correspondingly to a control signal from the trim angle control part 11a [See at least Kaji, 0062]); 
a movable controlling device actuator that is configured to drive the movable controlling device (See at least Fig. 2 in Kaji: Kaji discloses that the electronic throttle valve device 130b is capable of performing open and close operation of the electronic throttle valve correspondingly to the control signal from the electronic throttle valve control part 11b and adjusting an intake air amount into an engine [See at least Kaji, 0063]. Kaji further discloses in Fig. 2 that engine speed is fed back into electronic throttle valve control part 11b, which may be regarded as the throttle valve device 130b driving the adjustment produced by the electronic throttle valve control part 11b. Related to this engine speed feedback, Kaji further discloses that sailing control system 2 may perform control to lower the upper limit of the engine speed [See at least Kaji, 0102]); 
a hull positional information acquisition unit configured to acquire positional information of a hull to which the propelling system is attached (See at least Fig. 6 in Kaji: Kaji discloses that, at step S600, the designated water area determining part 103 of the system reads the positional information detected by the GPS 101a [See at least Kaji, 0079]. It will be appreciated by anyone of ordinary skill in the art that the positional information is indicative of the position of the hull to which the propeller is attached); 
a hull location determination unit that is configured to determine, based on the positional information and information on a specific water area where sailing is limited (See at least Fig. 4: Kaji discloses that one example of a designated water area is a designated water area having speed limit such as a slow down area in a harbor, and that the system may calculate throttle valve openings and trim angles accordingly based on whether or not the boat is located in one of these areas [See at least Kaji, 0070-0071]. Kaji further discloses that another example of a designated water area may be an area where shallows, a rock and the like exist, and the system controls the engine speed and trim accordingly [See at least Kaji, 0102]), whether the hull stays within the specific water area or whether there is a possibility that the hull enters the specific water area (See at least Fig. 6 in Kaji: Kaji discloses that, in step S602, in the designated water area determining part 13, it is determined whether the boat is located outside the designated water area or not based on the read positional information and the stored content in the water area information storing device 102 [See at least Kaji, 0080]); and 
an actuator control unit that is configured to control the actuator to limit a movable range of the movable controlling device if the hull location determination unit determines that the hull stays within the specific water area or that there is the possibility that the hull enters the specific water area (See at least Fig. 4: Kaji discloses that one example of a designated water area is a designated water area having speed limit such as a slow down area in a harbor, and that the system may calculate throttle valve openings and trim angles accordingly based on whether or not the boat is located in one of these areas [See at least Kaji, 0070-0071]. Kaji further discloses that when the boat is present in the designated water area where shallows, a rock and the like exist, the control parameters for performing a control to lower the upper limit of the engine speed and trim up, which correspond to the sailing condition of the boat, are selected, and therefore it is made possible to reduce the danger of occurrence of the accident such as stranding [See at least Kaji, 0102]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the sailing assist system wherein, when the hull location unit determines that the hull stays within the specific water area or there is a possibility that the hull enters the specific water area, the movable range of the movable controlling device (i.e., a lever, steering wheel, or other steering mechanism) is limited by applying an operation reaction force to the movable controlling device.
Kaji discloses limiting the engine speed and trim up of a motor of a boat in a specific sailing-limited area (See at least [Kaji, 0102]). However, this is not the same as applying a reaction force (i.e., a force that resists/reacts to a force exerted by a user) on a lever, steering wheel, or other steering mechanism of the boat when the boat is in or approaching a sailing-limited area. Kaji is therefore not in the field of endeavor of applying a reaction force on a boat steering mechanism to limit a movable range of the boat steering mechanism when the boat enters or approaches a specific restricted sailing area.
Similarly, Ballou teaches a vehicle system where navigation system 316 of unmanned aquatic surface vehicle 104 is programmed to automatically avoid hazards, such that upon detection of a hazard, the navigation system 316 of the unmanned aquatic surface vehicle commands the propulsion system 304 and/or the steering system 306 to change the direction or speed of the vehicle to make a maneuver to avoid the hazard (See at least [Ballou, 0026]). However, while forces are generated which act on the propulsion system and steering system, there are no reaction forces (i.e., a force that resists/reacts to a user force on the lever, steering wheel, or other steering mechanism) generated. There is a fundamental difference between generating an electrical command to change the direction of a steering mechanism, as in Ballou and Kaji, and generating a physical “brute force” reaction force to restrict movement of a steering mechanism in response to a force exerted by a user on the steering mechanism, as in the claimed invention. Neither Ballou nor Kaji indicate that the steering mechanism resists user inputs in any way when in a particular restricted sailing area, let alone by applying a reaction force. Ballou is therefore also not in the field of endeavor of applying a reaction force on a boat steering mechanism to limit a movable range of the boat steering mechanism when the boat enters or approaches a specific restricted sailing area.
For at least the above stated reasons, claim 1 is allowable over the prior art of record. Furthermore, claims 2-6 are also allowable over the prior art of record at least by virtue of their dependence from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668